DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) and the Response and Amendment filed 01/06/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				22-43
Withdrawn claims: 				None
Previously cancelled claims: 		1-21
Newly cancelled claims:			None
Amended claims: 				22
New claims: 					44
Claims currently under consideration:	22-44
Currently rejected claims:			22-44
Allowed claims:				None

Claim Interpretation
Claim 22 recites “wherein the specific gravity of the aerated emulsion increases with not more than 20% when the aerated emulsion is kept under ambient conditions for 1 day”.  This limitation will be interpreted as the aerated emulsion increases by not more than 20% when it is kept under ambient conditions for 1 day.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 22-36, 39, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0003681; cited on the IDS) in view of Ito (JP 2015-47117A; translation used for citations) and Komoda (JP 2010-22305A; translation used for citations), as evidenced by Barbosa-Cánovas (Barbosa-Cánovas, G.B, Fontana, Jr., A.J., Schmidt, S.J., Labuza, T.P., Water Activity in Foods: Fundamentals and Applications, 2007, pages 239-271 and 407-420).
Regarding claim 22, Kim teaches an aerated oil-in-water emulsion, comprising a continuous aqueous phase and a dispersed oil phase ([0031]), the emulsion comprising: (a) 49.4% water (corresponding to fat-free milk having a water content of  90.9% as taught by Barbosa-Cánovas (page 414, row 6 of table)); (b) 18.9% oil; (c) 9.5% alpha-cyclodextrin (Table 3 on page 5); (d) 16.9% monosaccharides or disaccharides (corresponding to sugar) ([0028], Table 3 on page 5); and (f) 0.4% other edible ingredients (corresponding to vanilla extract) (Table 3 on page 5).  The content of oil, alpha-cyclodextrin, and other edible ingredients fall within the claimed range while the content of water and saccharides are a prima facie case of obviousness where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Kim discloses that sugar in the emulsion is used in an amount to provide the desired sweetness and that other carbohydrates such as starches can be added to modify the consistency as desired ([0028]) which suggests that the amounts ingredients such as sugar and water can be manipulated in order to accommodate preferences.  Kim also discloses that emulsion is useful to foods that are aerated during manufacturing and require stabilization to prevent foam collapse during distribution and merchandising 
However, Ito teaches an aerated emulsion comprising cyclodextrin as a confectionary with a specific gravity of 0.3-0.6 (Abstract), which falls within the claimed range.  It also teaches that the saccharide content is 0-40% (corresponding to sugar degree 0-40) (page 5, paragraph 3) and a polysaccharide (corresponding to starch) content of 0.02-2.0% (page 4, paragraph 6), which overlaps the claimed content ranges.  Komoda teaches an oil-in-water emulsion (Abstract) that is aerated to form a confectionary, wherein the aqueous phase comprises polysaccharides such as dextrin in an amount of 8%, which falls within the claimed polysaccharide content range, and 46.43% water, which approaches the claimed water content range (Example 6 on page 8).  Since Komoda exemplifies an aerated emulsion with a water content of 46.43% and a polysaccharide 
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Kim to have the specific gravity and saccharide content as taught by Ito.  Since Kim discloses the aerated emulsion to be a dairy product or confectionary that can comprise carbohydrates such as starch and that the amount of sugar is dependent upon the desired sweetness, a skilled practitioner would be motivated to consult an additional reference such as Ito in order to determine a suitable aerated dairy confectionary composition that teaches an amount of starch.  In consulting Ito, the practitioner would have found a specific gravity and saccharide content for the emulsion.
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Kim to have the polysaccharide content as taught by Komoda.  Since Kim discloses the aerated emulsion to be a dairy product or confectionary that can comprise carbohydrates such as starch, a skilled practitioner would be motivated to consult an additional reference such as Komoda in order to determine a suitable aerated dairy confectionary composition that incorporates starch.  Kim also discloses that the emulsion should remain smooth after several freeze-thaw cycles ([0032]) and in consulting Komoda, the practitioner would have found a content for polysaccharides that are starch degradation products (page 4, paragraph 5) such as dextrin (Example 6 on page 8) 2-25% and a content for starch 
Regarding claims 23-25, Komoda teaches the polysaccharides comprise 17.2% by weight of water the polysaccharide filler hydrolyzed starch (corresponding to dextrin) (Example 6 on page 8), which falls within the claimed content range.
Regarding claim 26, Komoda teaches the polysaccharide filler is hydrolyzed starch (Example 6 on page 8).
Regarding claims 27 and 28, Komoda teaches the hydrolyzed starch has a dextrose equivalent of 3-42 (page 4, paragraph 6), which overlaps the claimed range. 
Regarding claim 29, Ito teaches the polysaccharide viscosifiers such as pectin comprise 0.02-0.5% of the emulsion (page 4, paragraph 5) while Komoda teaches water content of a polysaccharide-containing emulsion to be 46.43% (Example 6 on page 8) which gives a polysaccharide viscosifier content of about 1% by weight of water, which falls within the claimed range.
Regarding claim 30, Komoda teaches the polysaccharide filler content to be 2-25% of the emulsion (page 4, paragraph 6) and the water content of a polysaccharide-containing 
Regarding claims 31 and 32, Kim teaches the polysaccharide viscosifier is selected from natural gums ([0030]).
Regarding claim 33, Ito teaches the natural gum is a polyelectric natural gum selected from gum Arabic and gellan gum (page 4 paragraph 6).
Regarding claim 34, Ito teaches the natural gum is locust bean gum (page 4, paragraph 6).
Regarding claim 35, Ito teaches the polysaccharide viscosifier is pectin (page 4, paragraph 5).
Regarding claim 36, Kim teaches the polysaccharide viscosifier is carboxymethylcellulose ([0030]).
Regarding claim 39, Kim teaches the cyclodextrin is alpha-cyclodextrin (Table 3 on page 5).
Regarding claim 44, Kim teaches the viscosity of the emulsion can be increased by the addition of hydrocolloids, sugar, fibers, or other thickeners ([0003]), but does not teach the emulsion to have a viscosity of at least 100 cP at 38°C and 20 rpm when not aerated.  However, as the viscosity of the unaerated emulsion is a variable that can be modified, among others, by adjusting thickener content with viscosity both increasing/decreasing as thickener content is increased/decreased, viscosity would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0003681; cited on the IDS) in view of Ito (JP 2015-47117A; translation used for citations) and Komoda (JP 2010-22305A), as evidenced by Barbosa-Cánovas (Barbosa-Cánovas, G.B, Fontana, Jr., A.J., Schmidt, S.J., Labuza, T.P., Water Activity in Foods: Fundamentals and Applications, 2007, pages 239-271 and 407-420) as applied to claim 31 above, and further in view of Lundberg (Lundberg, B., Pan, X., White, A., Chau, H, Hotchkiss, A., "Rheology and composition of citrus fiber", March 2014, Journal of Food Engineering, vol.125, 97-104).
Regarding claim 37, the prior art teaches the invention as disclosed above in claim 31, including the polysaccharide viscosifier is a fiber (Kim [0003]), but does not teach the specifically cellulose fiber as the fiber for the polysaccharide viscosifier.
However, Lundberg teaches the use of cellulose fiber (corresponding to citrus fiber) in 
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Kim by including the cellulose fiber taught by Lundberg as a polysaccharide viscosifier.  Since Kim discloses the use of fiber as the polysaccharide viscosifier, but does not specify the type of fiber, a skilled practitioner would be motivated to consult and incorporate the teachings of Lundberg in order to determine a suitable fiber for increasing viscosity.
Regarding claim 38, Lundberg teaches the use of a cellulose fiber (corresponding to citrus fiber) which originated from citrus fruit (corresponding to orange pulp or juice vesicles) (page 98, column 1, paragraph 2). 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0003681; cited on the IDS) in view of Ito (JP 2015-47117A; translation used for citations) and Komoda (JP 2010-22305A), as evidenced by Barbosa-Cánovas (Barbosa-Cánovas, G.B, Fontana, Jr., A.J., Schmidt, S.J., Labuza, T.P., Water Activity in Foods: Fundamentals and Applications, 2007, pages 239-271 and 407-420) as applied to claim 22 above, and further in view of Barbosa-Cánovas (Barbosa-Cánovas, G.B, Fontana, Jr., A.J., Schmidt, S.J., Labuza, T.P., Water Activity in Foods: Fundamentals and Applications, 2007, pages 239-271 and 407-420).
Regarding claim 40, 
However, Barbosa-Cánovas states the water activity of the confectionary icing as being an amount within the range of 0.76-0.841 (page 412, rows 45-47), which falls within the claimed range, and that it is generally accepted in the art that a majority of spoilage bacteria will grow in foods with a water activity greater than 0.95 (page 240, paragraph 4).
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Kim to have the water activity of less than 0.95 as taught by Barbosa-Cánovas.  Since Barbosa-Cánovas teaches that frostings such as those of Kim, typically have a water activity in the range of within the range of 0.76-0.841 and provides motivation for reducing water activity, such as the prevention of microbial growth, a skilled practitioner would find the production of the frosting of Kim having a water activity in the same range or lower to be obvious in order to impart the benefits taught in Barbosa-Cánovas. As such, the claimed range for water activity of less than 0.95 would be obvious to a skilled practitioner.

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0003681; cited on the IDS) in view of Ito (JP 2015-47117A; translation used for citations) and Komoda (JP 2010-22305A), as evidenced by Barbosa-Cánovas (Barbosa-Cánovas, G.B, Fontana, Jr., A.J., Schmidt, S.J., Labuza, T.P., Water Activity in Foods: Fundamentals and Applications, 2007, pages 239-271 and 407-420) as applied to claim 22 above, and further in view of Zeller (US 2008/0069924; cited by applicant).
Regarding claim 41, modified Kim teaches the invention as disclosed above in claim 22, including the emulsion comprising foodstuff such as bread ([0005]) or cake batter to 
However, Zeller teaches an aerated emulsion (corresponding to alpha-cyclodextrin-gas clathrate) (Abstract) that can be used in a food product such as cake mix ([0034]) in an amount of about 1-50 wt.% (more preferably from about 5-40 wt.%, and most preferably, 10-30 wt.%) ([0035]).
It would be obvious for a person of ordinary skill in the art to have modified the emulsion of Kim to be used in a food product in the amount taught by Zeller in order to provide the desired amount of foam, froth, effervescence, bubbles, overrun, leavening, rise, aerated texture, density, flavor, aroma, or other attribute (Zeller [0035]) since Kim discloses that the aerated emulsion is used to improve texture, enhance flavor delivery, and alter rheology of the product to which it is added ([0002]).
Regarding claim 42, modified Kim teaches the invention as disclosed above in claim 41, including the use of the aerated emulsion in cake ([0002]), ice cream, dairy products, and confectionary ([0013]).
Regarding claim 43, Zeller teaches an aerated emulsion to be used in a foodstuff (corresponding to dough of a pizza crust) which was baked in an oven set at 400 °F for thirty minutes, which meets the claimed time and temperature (paragraph 0052).

Double Patenting
Claims 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 and 36 of Application No. 16/323,223.  Although the claims at issue are not identical they are not patentably distinct from each other because claim 22 of the instant application is rendered as obvious by claim 35 of the co-pending application.
Regarding instant claim 22, co-pending claim 35 requires the limitations of the emulsion of instant claim 22 which are an oil-in-water emulsion, comprising an aqueous phase and an oil phase with the emulsion comprising 15-40% wt.% of water, 30-60 wt.% oil, 1.5-18 wt.% of cyclodextrin and 12-50 wt.% of saccharides. The water, oil, cyclodextrin, and saccharide contents required by co-pending claim 35 overlaps the claimed water, oil, cyclodextrin, and saccharide contents required of instant claim 22. The required use of an oil phase and an aqueous phase for the oil-in-water emulsion of co-pending claim 35 renders obvious the required use of an oil phase and an aqueous phase of the oil-in­water emulsion of instant claim 22. Co-pending claim 35 anticipates instant claim 22 as the emulsion requires 1-20 wt.% of polysaccharides according to co-pending claim 35 which is the same amount specified by instant claim 22. Instant claim 22 also requires the saccharides contained in the emulsion to be in a concentration of at least 60% by weight of water and the polysaccharides contained in the emulsion to be in a concentration of at least 2% by weight of water.  The selection of a value within the overlapping polysaccharide, saccharide, and water content ranges required by co-pending claim 35 and by instant claim 22 renders the claimed content obvious.  Co-pending claim 35 does not require the emulsion to be aerated as is recited in instant claim 22; however, since the co-pending claim does not require the emulsion to be in any form, the aeration of the emulsion would render the instant claim obvious.
Regarding instant claim 23, co-pending claim 36 requires the polysaccharides of the emulsion to comprise a polysaccharide component selected from the polysaccharide filler, polysaccharide viscosifier and combinations thereof. Additionally, co-pending claim 36 requires the polysaccharide filler to be selected from hydrolyzed starch, starch, inulin and combinations thereof. These requirements were also stated in instant claim 23 and are therefore, rendered as obvious in light of co-pending claim 36.

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of Application No. 16/323,223.  Although the claims at issue are not identical they are not patentably distinct from each other because claim 39 of the instant application is rendered obvious by claim 30 of the co-pending application.
Regarding instant claim 39, co-pending claim 30 requires that the cyclodextrin used in the emulsion is alpha-cyclodextrin, which is the same requirement stated in instant claim 39.

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 22-25, 29-36, and 39 over Wacker and Saha, as evidenced by Wacker II; claims 26-28 over  Wacker, Saha, and Glass, as evidenced by Wacker II and Tereos; claims 37-38 over Wacker, Saha, and Lundberg, as evidenced by Wacker II; and claim 40 over Wacker, Saha, and Glass, as evidenced by Wacker II; and claims 41-43 Wacker, Saha, and Zeller, as evidenced by Wacker II: Applicant’s arguments have been fully considered and are moot.
Applicant argued that the Wacker reference discloses a whipped emulsion having a specific gravity of 0.8 and a saccharide content that is 356% by weight of water and that nothing in the reference suggests that the claimed specific gravity can be achieved by manipulating sugar, water, and fat content, let alone water content, as indicated by Examiner (Applicant’s Remarks, page 6, paragraph 4).  Applicant argued that there is no basis for presuming that it is within the ambit of a skilled practitioner to have modified the ingredients of the emulsions disclosed in Wacker to achieve the claimed specific gravity as the legal basis for legal obviousness is not whether a practitioner could have modified the composition, but whether one would have (Applicant’s Remarks, page 7, paragraph 1).  Applicant alleged that the major difference between the two icings of Wacker lies in their oil content and cyclodextrin content, either of which could be responsible for the difference in specific gravity of the emulsions, while the difference in water content and saccharide content is marginal (Applicant’s Remarks, page 7, paragraph 2).  Applicant stated that the record is void of any teaching that would have motivated a practitioner to adapt the recipes of the Wacker reference to successfully 
However, the grounds of rejection have been updated to address the amendments of claim 1, wherein Wacker no longer serves as prior art.  The current primary reference is Kim who teaches an amount of oil, cyclodextrin, and other edible ingredient that fall within the claimed content ranges and an amount of water and saccharides that approach the claimed content ranges.  Secondary references Ito and Komoda teach the incorporation of polysaccharides into the aerated emulsion in an amount that falls within the claimed content range in the emulsion and when compared to the weight of water.  Since Wacker is no longer used as a reference in the current grounds of rejection, Applicant’s arguments are moot.  The rejection of claims 22-43 are maintained herein.

Double Patenting Rejection of claims 22, 23, and 39 over Application 16/323,223,: Applicant requests that the provisional rejection is held in abeyance until the claims at issue are deemed allowable (Applicant’s Remarks, page 8, paragraph 2).  Therefore, the rejection of the instant claims are maintained as disclosed above.
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791